United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3891
                          ___________________________

                                   Shirley Ann Knox

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

    Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                           Submitted: September 23, 2015
                              Filed: January 29, 2016
                                   [Unpublished]
                                  ____________

Before LOKEN, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Shirley Knox applied for Social Security disability insurance benefits, claiming
a disability onset date of January 13, 2011, when she ended her long time
employment as an assembly worker at Lennox Industries. Following a hearing, the
Administrative Law Judge (“ALJ”) found that Knox had two severe impairments,
degenerative disc disease and a history of right shoulder surgery, that left her with the
residual functional capacity (RFC) to perform sedentary work restricted to overhead
reaching and pushing/pulling with her right arm only occasionally. Based on this
RFC, the ALJ found that Knox could not perform her past relevant light work but that
there were jobs such as telephone information clerk and document preparer that Knox
could perform before becoming a person “closely approaching advanced age (age 50-
54).” 20 C.F.R. § 404.1563(d). Applying the principle that the agency “will not
apply the age categories mechanically in a borderline situation,” 20 C.F.R.
§ 404.1563(b), the ALJ concluded that Knox became disabled on April 25, 2012, six
months before her fiftieth birthday, and granted disability benefits commencing on
that date.

      After the Appeals Council denied Knox’s administrative appeal, she
commenced this action, seeking judicial review of the agency’s denial of benefits
from January 13, 2011, to April 25, 2012. The district court1 granted summary
judgment for the Commissioner, concluding that substantial evidence on the
administrative record as a whole supported the ALJ’s decision. Knox appeals.
Applying the same deferential standard of review, we affirm. See Welsh v. Colvin,
765 F.3d 926, 927 (8th Cir. 2014) (standard of review).

      A. On appeal, Knox first argues the ALJ erred by failing to accord controlling
weight to the opinions of two treating physicians, Dr. Columbus Brown, a
rheumatologist, and Dr. Mahmood Ahmad, a pain specialist. On April 7, 2011, in a
one-paragraph letter “To Whom It May Concern,” Dr. Brown opined that Knox “has
moderate to severe pains diffusely in her body” due to fibromyalgia syndrome and
therefore cannot stand/walk for more than ten minutes without being able to rest for


      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas, adopting the Recommended Disposition of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                        -2-
at least five-minutes; cannot sit for longer than one hour without moving around; and
cannot lift, carry, or handle objects greater than ten pounds without significant
difficulty. The ALJ gave great weight to Dr. Brown’s lifting assessment because it
was consistent with other medical evidence but gave no weight to his other
assessments “because they are unsupported by objective or clinical findings of
impairments so severe as to cause such extreme limitations.”

        On August 9, 2011, Dr. Ahmad completed an RFC questionnaire in which he
opined that Knox could not work even in a low-stress job; could sit for only one hour
at a time; could stand for only twenty minutes at a time; could sit and stand/walk for
less than two hours in an eight-hour work day; must be able to shift positions
throughout the workday and take unscheduled fifteen-minute breaks every twenty
minutes; must elevate her legs at ninety degrees for half of an eight-hour work day;
could frequently lift fewer than ten pounds but never more than that; and had
significant limitations with reaching, handling, and fingering. He further opined that
Knox’s impairments would cause her to be absent from work more than four days per
month, and therefore she could not participate in substantial gainful employment.
The ALJ gave no weight to these assessments for the same reasons.2

        “A treating physician’s opinion is given controlling weight if it is well-
supported by medically acceptable clinical and laboratory diagnostic techniques and
is not inconsistent with the other substantial evidence.” Gieseke v. Colvin, 770 F.3d
1186, 1188 (8th Cir. 2014); see 20 C.F.R. § 404.1527(c)(2). “[A]n ALJ may discount
or even disregard the opinion of a treating physician where other medical assessments
are supported by better or more thorough medical evidence, or where a treating

      2
      “A treating physician’s checkmarks on [a medical source statement] form are
conclusory opinions that may be discounted if contradicted by other objective medical
evidence in the record.” Cain v. Barnhart, 197 Fed. App'x 531, 533 (8th Cir. 2006).



                                         -3-
physician renders inconsistent opinions that undermine the credibility of such
opinions.” Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015). Here, the opinions
in question were inconsistent with the medical evidence and with the opinions of
numerous treating and consulting physicians during the period in question:

      - In October 2009, Dr. Jason Stewart performed surgery on Knox’s right
shoulder and allowed Knox to resume light, left-handed work. At a February 1
follow-up appointment, Knox demonstrated a full range of motion but stated that she
could not return to work. Dr. Stewart referred her for a functional capacity
evaluation. Because Knox demonstrated inconsistent effort and behavior at that
evaluation, the testing center reported that she could complete at least light work but
the center could not determine her true work capabilities.

      - In July 14, 2010, Dr. Harold Chakales examined Knox for complaints of
chronic bilateral shoulder pain and numbness in her arms and hands. After follow-up
evaluations, Dr. Chakales opined that Knox had achieved maximum medical
improvement, “should be able to return to light work,” and would have to learn to live
with continued pain. At about that time, Knox began seeing Brent Sprinkle, D.O.,
complaining of lower back pain after a fall at work. When an x-ray showed disc-
space narrowing but an MRI was normal, Dr. Sprinkle diagnosed lumbar degenerative
disc disease, rather than a work injury. Knox rejected most of Dr. Sprinkle’s
proposed treatments. Dr. Sprinkle discontinued treating Knox after she accused him
of providing an untruthful medical opinion for Lennox’s benefit.

      - On June 13, 2011, a state medical consultant reviewed Knox’s complete
medical history and performed an RFC assessment. He concluded that Knox could
occasionally lift/carry ten pounds, frequently lift/carry less than ten pounds,
stand/walk with normal breaks for at least two hours in an eight-hour workday, sit
with regular breaks for six total hours in an eight-hour workday, had limited ability



                                         -4-
to push/pull in her upper extremities, and retained the ability to perform sedentary
work with these restrictions.

      - On August 23, 2011, another state medical consultant reviewed Knox’s
complete medical history and submitted a functional capacity assessment which
affirmed the June 13 assessment, including the opinion that Knox could perform
sedentary work with the stated restrictions.

       Based on this conflicting medical evidence, like the district court we conclude
that substantial evidence supported the ALJ’s decision to discount the opinions of Dr.
Ahmad and Dr. Brown.

       B. Knox next argues that the Commissioner erred in finding her subjective
complaints of disabling pain not credible based on her treatment history and daily
activities. The ALJ noted that Knox had received conservative medical treatment for
back and shoulder pain, with no inpatient or emergency room treatment for acute
pain; that there was no documentary evidence of medical treatment for pain in the
eleven months prior to the hearing; and that Knox performed normal daily activities
such as completing household chores, maintaining primary care for her eleven-year-
old grandson, and managing the household.

       In evaluating a claim of disabling pain, “[t]he ALJ is permitted to discount such
complaints if there are inconsistencies in the record as a whole, but the ALJ must
make express credibility findings and explain the record inconsistencies that support
those findings.” Dolph v. Barnhart, 308 F.3d 876, 879 (8th Cir. 2002); see 20 C.F.R.
§ 404.1529. “We will defer to the ALJ’s credibility finding if the ALJ explicitly
discredits a claimant’s testimony and gives a good reason for doing so.” Buckner v.
Astrue, 646 F.3d 549, 558 (8th Cir. 2011) (quotation omitted). We conclude that the
ALJ conducted the proper analysis and that substantial evidence supports the decision



                                          -5-
to discredit Knox’s subjective complaints of disabling pain. See Moad v. Massanari,
260 F.3d 887, 892 (8th Cir. 2001) (not seeking medical assistance for alleged physical
impairments “contradicts . . . subjective complaints of disabling conditions”).3

       C. Finally, Knox argues that the ALJ’s residual functional capacity finding was
not supported by substantial evidence because the ALJ did not order a psychological
examination or evaluate Dr. Ahmad’s “Secondary Diagnosis” that Knox suffered
from “Adjustment Disorder Anxiety/Depression.” Though an ALJ must develop the
record fully and fairly, “an ALJ is permitted to issue a decision without obtaining
additional medical evidence so long as other evidence in the record provides a
sufficient basis for the ALJ’s decision.” Naber v. Shalala, 22 F.3d 186, 189 (8th Cir.
1994); see 20 C.F.R. § 404.1519a.

       Here, Knox’s application for disability benefits did not claim disability due to
anxiety and depression or any other mental impairment. The medical record
contained no evidence that Knox ever sought treatment for a mental impairment, as
opposed to pain caused by her physical impairments, or that a physician ever
recommended that she seek counseling or psychiatric help. At the hearing, neither
Knox nor her lawyer asserted that anxiety and depression were disabling conditions,
either alone or in conjunction with her physical impairments. There was no evidence
that Knox ever sought a consultative psychological examination, nor did she request
that the ALJ obtain an examination. Thus, there was insufficient evidence to “alert[]
the ALJ to the possibility of a severe mental impairment.” Byes v. Astrue, 687 F.3d
913, 916 (8th Cir. 2012). Accordingly, the ALJ made no finding of mental
impairments, severe or non-severe. Knox’s counseled administrative appeal did not


      3
        The magistrate judge noted that there was no evidence of medical treatment
in the eight months prior to April 25, 2012, which suggested that prior treatment
alleviated or resolved Knox’s symptoms and that Knox “over-stated her symptoms.”


                                         -6-
even mention any alleged mental impairments. Given the substantial medical
evidence supporting the ALJ’s RFC finding, reversal for failure to develop the record
is not warranted. See Shannon v. Chater, 54 F.3d 484, 488 (8th Cir. 1995).

      The judgment of the district court is affirmed.
                    ______________________________




                                         -7-